Citation Nr: 0019650	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to June 18, 1992, for 
the grant of dependency and indemnity compensation (DIC) 
benefits.

(The separate issue of whether the Board of Veterans' Appeals 
committed clear and unmistakable error in a February 19, 1981 
decision denying entitlement to service connection for the 
cause of the veteran's death, also currently before the 
Board, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1945.  He died on February [redacted], 1980, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for the cause of the veteran's death and granted DIC benefits 
effective June 18, 1992.


FINDINGS OF FACT

1.  The RO denied the appellant's initial claim for service 
connection for the cause of the veteran's death in June 1980, 
and this denial was affirmed by the Board in a February 1981 
decision.

2.  The appellant's current claim was received by the RO on 
June 18, 1992, and no other claim to reopen the previously 
denied claim was received by the RO prior to that date.


CONCLUSIONS OF LAW

1.  The February 1981 Board decision, in which service 
connection for the cause of the veteran's death was denied, 
is a final decision.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. §§ 3.156 (1999).

2.  The criteria for an effective date prior to June 18, 
1992, for the grant of DIC benefits have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.31, 3.400(q) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that at the hearing before the undersigned in 
January 1998, the issue was characterized as entitlement to a 
date earlier than July 1, 1992 for the award of DIC benefits.  
However, is it clear from the January 1997 rating decision in 
which the RO granted such benefits and rendered a favorable 
decision on the appellant's eligibility under Chapter 35 of 
title 38, United States Code, that the effective date of both 
awards was from June 18, 1992, the date of the reopened claim 
in this case.  However, July 1, 1992, is the commencing date 
of payment of DIC benefits to the appellant as required by 
the governing legal criteria.  See 3.31 (1999) (generally, 
regardless of VA regulations concerning the effective dates 
of awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
DIC may not be made for any period prior to the first day of 
the calendar month following the month in which the award 
became effective).  Thus, since the issue is a determination 
of the proper date of entitlement, as opposed to the date of 
payment, the issue has been revised to reflect the June 18, 
1992, date of entitlement.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
The effective date of an award of DIC benefits for which 
application is received within one year of death shall be the 
first day of the month in which the death occurred.  38 
U.S.C.A. § 5110(d) (West 1991); 38 C.F.R. § 3.400(c) (1999).

The effective date of service connection based on a finding 
that a prior decision contained clear and unmistakable error 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k) (1999).  The 
effective date of service connection based on a finding that 
new and material evidence has been submitted, if that 
evidence is not received within the appeal period of the 
previously denied claim, shall be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i) (West 1991); 38 C.F.R. § 3.400(q) and 
(r) (1999).

As noted above, regardless of VA regulations concerning 
effective dates of awards, the payment of monetary benefits 
based on original, reopened, or increased awards may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 5101(a) (West 
1991); 38 C.F.R. § 3.151 (1999).  38 C.F.R. § 3.155(a) (1999) 
provides that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (1999).

In reviewing the relevant history in this case, the Board 
observes that the appellant's initial claim of entitlement to 
service connection for the cause of the veteran's death was 
received by the RO on March 18, 1980.  This claim was denied 
by the RO in a July 1980 rating decision and by the Board in 
a February 1981 decision that is final under the provisions 
of 38 U.S.C.A. § 7104(b) (West 1991).  The current claim was 
received by the RO on June 18, 1992. 

As noted above, for claims which are reopened after final 
disallowance on the basis of new and material evidence, the 
effective date shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1999).  A reopened claim is defined 
as "[a]ny application for a benefit received after final 
disallowance of an earlier claim . . . ." 38 C.F.R. § 
3.160(e) (1999).

The appellant contends that she is entitled to DIC benefits 
retroactive to the date of the veteran's death in February 
1980.  Although she claimed entitlement to DIC benefits in 
March 1980, which was within one year of the veteran's death, 
entitlement to DIC benefits based on that claim was denied by 
the Board.  Due to the finality of the February 1981 Board 
decision, an effective date based on the March 1980 claim can 
be found only if that Board decision was based on clear and 
unmistakable error.  See Wright v. Gober, 10 Vet. App. 343 
(1997) (the provision in the statute for service connection 
to be effective with separation from service applies only if 
the claim filed within one year of separation is allowed); 38 
C.F.R. § 3.400(k) (1999).

In the decision issued concurrently with this decision, the 
Board has determined that the appellant has not raised a 
valid claim of clear and unmistakable error in the February 
1981 Board decision.  The provisions of 38 C.F.R. § 3.400(k) 
cannot be applied, therefore, to establish an effective date 
based on the March 1980 claim.  The RO granted entitlement to 
DIC benefits in the January 1997 rating decision effective 
from June 18, 1992, based on the submission of new and 
material evidence.  The effective date for the grant of 
entitlement is, therefore, the date of receipt of the request 
to reopen the claim, which is later than the date of 
entitlement.  38 U.S.C.A. § 5110(i) (West 1991); 38 C.F.R. § 
3.400(q) and (r) (1999).  The Board has determined, 
therefore, that entitlement to an effective date prior to 
June 18, 1992, is not warranted.

The appellant has also argued that the 1981 Board decision 
should not be considered final because the VA was in error 
for not obtaining a medical opinion requested by the 
appellant.  This argument is reflected in the transcript of 
the appellant's January 1998 VA videoconference hearing 
before the undersigned member of the Board.  However, the 
United States Court of Appeals for Veterans Claims has 
recently held that the failure of the VA to assist a claimant 
with the claim at hand does not generally constitute such a 
grave procedural error as to have tolled the finality of a 
decision.  See generally Simmons v. West, No. 98-354 (U.S. 
Vet. App. May 12, 2000).  But see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) (an RO's failure to obtain service 
medical records constituted such a grave procedural error 
that the RO decision at issue was not considered final).

As a final note, the Board has carefully reviewed the record 
to determine whether there is any document dated after the 
February 1981 Board decision and prior to the June 18, 1992 
claim that could be construed as a claim.  In this regard, 
the Board notes that in April 1982, the RO received a 
photocopy of a correspondence from the appellant, including a 
copy of a June 1944 surgical report, and a letter from her 
congressman indicating that the appellant had recently 
contacted his office in regard to obtaining "service 
connection" for her deceased husband's "death from 
cancer."  The congressman sought advice from the RO as to 
the procedure for having the appellant's case reconsidered if 
the surgical report had not been previously considered.  

In April 1982, the RO issued a letter to the congressman 
indicating that the appellant's claim had been denied by the 
Board in February 1981 and that the aforementioned surgical 
report was of record at the time of the February 1981 Board 
decision.  The RO also informed the congressman that if the 
appellant wanted to reopen her claim, she would have to 
submit new and material evidence.  Although a duplicate of 
the April 1992 letter was sent to the RO in September 1992 to 
which the RO issued the same response, there is no further 
contact from the appellant on this matter until June 1992.  
There was, however, subsequent contact with the RO on other 
unrelated matters.  The Board finds that neither the 
congressional inquiry nor its attachments may be considered a 
reopened claim as it was clear that the request for 
reconsideration of the previously denied claim was contingent 
on whether a particular medical report had been considered 
and the Board notes that no new and material evidence had 
been proffered by the appellant at the time.  Further, as the 
RO properly responded to the inquiry, informing the 
congressman that the evidence had already been considered in 
a prior final decision, and provided information as to how to 
reopen the previously denied claim, the Board does not find 
that the record on appeal contains a pending claim to reopen 
prior to the June 18, 1992 reopened claim.  See 38 C.F.R. 
§§ 3.155;3.156(a) (1999).

In this case, where the new claim was received by the RO on 
June 18, 1992, the date of June 18, 1992 stands as the 
appropriate effective date for the grant of DIC benefits.  As 
such, the appellant's claim for an earlier effective date for 
this grant must be denied.


ORDER

The claim of entitlement to an effective date prior to June 
18, 1992, for the grant of dependency and indemnity 
compensation (DIC) benefits is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

